Citation Nr: 9923792	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed to be secondary to the service-connected 
left ankle disorder.

2.  Entitlement to service connection for a left shoulder 
disability, claimed to be secondary to the service-connected 
left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran served in the United States Merchant Marine, 
between January 1944 and August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
arthralgia of the left knee and left shoulder.  The veteran 
expressed his disagreement with the denials of service 
connection, and the RO provided him with a Statement of the 
Case (SOC) on these issues in June 1997.  He filed a 
substantive appeal shortly thereafter.  

In an October 1997 statement, the veteran raised the issues 
of entitlement to service connection for a neck disorder, a 
right knee disorder, a right shoulder disorder, and nerve 
damage in the left leg.  Although he requested that his claim 
be referred to the Board if service connection was not 
established, the RO has not had the opportunity to adjudicate 
these issues.  Therefore, they are not presently in appellate 
status and may not be addressed by the Board at this time.  
They are referred to the RO for appropriate development.  

The Board notes that, in the March 1997 rating decision, the 
RO also denied increased ratings for the veteran's service-
connected osteoarthritis of the right and left hips, and 
service-connected low back disorder.  The veteran did not 
express his disagreement with these determinations, and the 
issues have not been certified for appeal.  Therefore, they 
are not properly before the Board and will not be addressed 
herein.  

Finally, the Board also notes that, in several rating 
decisions, the RO denied the veteran's claim for a rating in 
excess of 20 percent for his service-connected left ankle 
disorder.  He expressed his disagreement with this decision, 
and filed a VA Form 9 in May 1995.  On this document, he 
asserted that his left ankle condition "should be rated at 
50%" based on the fact that the ankle also caused "problems 
with [his] back, hip, and knee."  

In a May 1995 rating decision, the RO granted service 
connection for a low back disorder, secondary to the service-
connected left ankle disorder and assigned a 20 percent 
disability rating.  Subsequently, in a June 1996 rating 
decision, the RO granted service connection for right and 
left hip disorders, assigning 10 and 20 percent disability 
ratings, respectively; and granted a 30 percent rating for 
the left ankle disorder.  Special monthly compensation based 
on the loss of use of the left foot was also established.  As 
a result of these determinations, the veteran now has a 
combined 60 percent rating.  Therefore, it appears, based on 
the veteran's assertions in his May 1995 substantive appeal, 
that satisfactory resolution of the issue of entitlement to 
an increased rating for the service-connected left ankle 
disorder has been attained.  Hence, the matter will not be 
addressed further by the Board at this time.  


REMAND

The veteran sustained a crush type injury to his left leg in 
service during World War II.  Service connection for 
residuals of a left ankle fracture with traumatic arthritis 
was established in December 1988, and it is currently 
evaluated as 30 percent disabling.  Subsequently, the veteran 
was granted service connection for osteoarthritis of the 
right and left hips, and for low back pain, secondary to the 
service-connected left ankle disorder.  

At present, the veteran asserts that he has arthralgia of the 
left knee and shoulder, secondary to the service-connected 
left ankle disorder.  However, the evidence of record is in 
conflict as to the diagnoses for disabilities associated with 
the left knee and shoulder, as well as the causal 
relationship between these conditions and the left ankle 
disorder.  In a statement dated in November 1996, Lawrence 
Morales, M.D., related that the veteran's left knee 
"symptoms" were directly related to his World War II 
injury.  He noted that a review of the veteran's X-rays 
revealed a decreased medial joint space in the left knee.  In 
October 1996, Dr. Morales noted that an MRI of the left knee 
showed "an osteochondral fracture, a medial femoral condyle 
and repair of the posterior horn of the medial meniscus."  
Dr. Morales further related that the veteran's left shoulder 
had "become symptomatic" as a result of the use of 
crutches, and was "probably related to the knee."  In 
October 1996, he noted that an MRI of the left shoulder 
revealed a tear of the rotator cuff.  

In contrast, upon VA examination in February 1997, it was 
noted that X-rays of the veteran's left knee and shoulder did 
not show any evidence of degenerative joint disease.  The 
knees were characterized in this X-ray report as 
unremarkable, and the shoulders were described as normal.  
Upon clinical examination, the left knee was considered 
normal, although there was limitation of motion of the left 
shoulder.  The diagnoses were arthralgia of the left knee and 
shoulder.  The examiner concluded that it would be 
speculation to guess whether the knee and shoulder problems 
were a result of the veteran's service-connected conditions.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Since the medical opinions are in 
conflict, the Board finds that the case must be returned to 
the RO for further development.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of any recent 
records of VA hospitalization or treatment that 
have not been associated with the veteran's 
claims file.  

2.  The veteran should be provided with the 
opportunity to supplement the record with any 
additional private treatment reports or medical 
opinions.  

3.  The veteran should then be scheduled for a VA 
orthopedic examination.  Before evaluating the 
veteran, the examiner should review the claims 
folder which should be provided to him or her.  
After the examination and a review of the record, 
the examiner should provide written responses, to 
the extent feasible, to the following questions:  

(a)  Does the veteran currently have any 
diagnosable left knee and/or left shoulder 
disorder?

(b)  If the answer to the above question is 
in the affirmative, the specific 
diagnosis(es) should be set forth, and an 
opinion provided as to the likelihood that 
the currently diagnosed disorder(s) is/are 
related to the veteran's service-connected 
left ankle disorder (or any other service-
connected disorder).  If the answer to the 
above question (a) is in the negative, the 
physician examining the veteran should 
offer an explanation to account for any 
inconsistent conclusion currently of 
record, (as, for instance, the October 1996 
statements by Lawrence Morales, MD.).  

4.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim for service 
connection for a left knee disorder and a left 
shoulder disorder should be readjudicated by the 
RO.  If the decision remains adverse to the 
veteran, he and his representative should be 
furnished with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


